DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant's election with traverse of claims 1-11, 14, 16-18 in the reply filed on 05/03/2022 is acknowledged.  The traversal is on the ground(s) that any search directed at the claims of species 1 would uncover the most relevant art with respect to claims of species 2.  This is not found persuasive because the search burden is still present as noted in the restriction. However, Examiner is withdrawing the restriction dated 03/03/2022 for other reasons outside of Applicant’s argument. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0204757 to Fushimi in view of US 2017/0200588 to Joubert.
Claims 1, 2: Fushimi discloses a process kit for use in a substrate processing chamber, comprising: a ceramic ring (15b [dielectric], Fig. 2) having an upper surface and a lower surface, wherein the ceramic ring (15b) includes one or more chucking electrodes (not shown but disclosed, para. [0022]) disposed in the ceramic ring (15band an edge ring (16 [focus ring]) disposed on the ceramic ring (15b).
However Fushimi does not disclose a heating element disposed in the ceramic ring; (claim 2) wherein the one or more chucking electrodes are disposed between the upper surface and the heating element.
Joubert discloses a heating element (174 [heater], Fig. 2) disposed in a ceramic (outer area of 122 [dielectric body]); (claim 2) wherein the one or more chucking electrodes (153 [electrode]) are disposed between the upper surface and the heating element (see fig. 2) for the purpose of independently biasing the ring relative to the center regions of the substrate support (para. [0036]), and/or increasing the temperature of the ring (para. [0036]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the heating element and configuration with the electrode as taught by Joubert with motivation to independently bias the ring relative to the center regions of the substrate support, and/or increasing the temperature of the ring.
Claim 4: The apparatus of Fushimi in view of Joubert discloses wherein the ceramic ring (15b, Fig. 2, Fushimi) comprises aluminum nitride (AIN) or aluminum oxide (Al2O3) (para. [0025]).
Claim 6: The apparatus of Fushimi in view of Joubert discloses further comprising a cooling plate (14 [second electrode], Fig. 2, Fushimi) coupled to the ceramic ring (15b).
Claims 3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fushimi in view of Joubert as applied to claims 1, 2, 4, 6 above, and further in view of US 2012/0160808 to Kikuchi.
Claim 3, 5: The apparatus of Fushimi in view of Joubert does not disclose (claim 3) further comprising a gas channel extending from the lower surface to the upper surface of the ceramic ring; (claim 5) wherein the ceramic ring includes a notch at an upper interior edge. The apparatus of Fushimi in view of Joubert already discloses the ceramic ring. 
Kikuchi discloses (claim 3) further comprising a gas channel (222 [second gas passage], Fig. 9A) extending from the lower surface to the upper surface of the ceramic (annular portion of 120 [chuck]); (claim 5) wherein the ceramic (annular portion of 120) includes a notch (notches within 240 [sealing portion]) at an upper interior edge (see fig. 9a) for the purpose of increasing a heat transfer effect of the focus ring and thus the process edge portion of the wafer can be controlled (para. [0113]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the gas channel and notch as taught by Kikuchi with motivation to increase a heat transfer effect of the focus ring and thus the process edge portion of the wafer can be controlled.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fushimi in view of Joubert as applied to claims 1, 2, 4, 6 above, and further in view of US 2015/0373783 to Kitagawa.
Claim 7: The apparatus of Fushimi in view of Joubert does not disclose further comprising a bonding layer disposed between the ceramic ring and the cooling plate.
Kitagawa discloses further comprising a bonding layer (9a [adhesive], Fig. 3) disposed between the ceramic ring (18/20) and the cooling plate (3b [base peripheral portion]) for the purpose of increasing heat resistance between the ceramic ring and the base peripheral portion as well as functioning as a stress deformation absorption layer (para. [0048]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the bonding layer and configuration taught by Kitagawa with motivation to increase heat resistance between the ceramic ring and the base peripheral portion as well as functioning as a stress deformation absorption layer.
Claims 8-11, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0051501 to Koizumi in view of US 2016/0189994 to Sasaki.
Claim 8: Koizumi discloses a substrate support for use in a substrate processing chamber, comprising: a ceramic plate (20 [first member], Fig. 2) having a first side configured to support a substrate (W [wafer]) and a second side opposite the first side, wherein the ceramic plate (20) includes an electrode (20b [electrode]) embedded in the ceramic plate (20); a first cooling plate (22 [second member]) coupled to the second side of the ceramic plate (see fig. 2);
a ceramic ring (9 [focus ring heater], Fig. 2) disposed about the ceramic plate (20) and having a first side and a second side opposite the first side, wherein the ceramic ring (9) includes a heating element (9a [heater]) disposed in the ceramic ring, and wherein the ceramic ring (9) is spaced apart from the first cooling plate (22); an edge ring (5 [focus ring]) disposed on the ceramic ring (9); and a second cooling plate (8 [base]) coupled to the second side of the ceramic ring (9), wherein the second cooling plate (8) is thermally isolated from the first cooling plate (22, para. [0063]).
However Koizumi does not disclose (claim 8) the ceramic ring includes one or more chucking electrodes; (claim 10) wherein the one or more chucking electrodes are coupled to a negative pulsed DC power source.
Sasaki discloses (claim 8) a ceramic component (25b [peripheral portion], Fig. 2) includes one or more chucking electrodes (25d-1/25d-2 [peripheral electrode plates], para. [0035]); (claim 10) wherein the one or more chucking electrodes (25d-1/25d-2) are coupled to a negative pulsed DC power source (28-1/28-2 [DC power supply], para. [0035]) for the purpose of attracting and holding the focus ring on the electrostatic chuck (para. [0035]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the chucking electrodes, DC power source with motivation to attract and hold the focus ring on the electrostatic chuck.
Claim 9: The apparatus of Koizumi in view of Sasaki discloses wherein the first cooling plate (22, fig. 2, Koizumi) and the second cooling plate (8) include coolant channels (22d [coolant flow path], 7d [coolant flow path]) configured to circulate a coolant (para. [0029]).
Claim 11: The apparatus of Koizumi in view of Sasaki discloses further comprising an edge ring (5 [focus ring], Fig. 2, Koizumi) disposed on the ceramic ring (9), wherein the edge ring (5) includes an angled inner surface (see Fig. 2, where 5 has a right angled surface).
Claim 15: The apparatus of Koizumi in view of Sasaki discloses wherein the second cooling plate (8, fig. 2, Koizumi) is a ring (8) disposed about the first cooling plate (22) with a gap (34) therebetween.
Claims 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koizumi in view of Sasaki as applied to claims 8-11, 15 above, and further in view of US 2010/0243606 to Koshimizu.
Claim 12, 13: The apparatus of Koizumi in view of Sasaki does not disclose (claim 12) further comprising a first gas channel extending from the first side to the second side of the ceramic plate; (claim 13) further comprising a second gas channel extending from the first side to the second side of the ceramic ring.
Koshimizu discloses (claim 12) further comprising a first gas channel (54 [gas supply lines], Fig. 2) extending from the first side to the second side of the ceramic plate (38 [electrostatic chuck]); (claim 13) further comprising a second gas channel (56 [gas supply lines]) extending from the first side to the second side of the ceramic ring (46 [electrostatic chuck]) for the purpose of thermally coupling the wafer and the focus ring with the susceptor (para. [0063]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first and second gas channel and configurations as taught by Koshimizu with motivation to thermally couple the wafer and the focus ring with the susceptor.
Claims 8, 10, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0018648 to Collins in view of US 2016/0189994 to Sasaki, and further in view of US 2019/0051501 to Koizumi.
Claim 8, 10: Collins discloses a substrate support for use in a substrate processing chamber, comprising: a ceramic plate (202 [puck], Fig. 2) having a first side configured to support a substrate (204 [workpiece]) and a second side opposite the first side, wherein the ceramic plate includes an electrode (206 [conductive grid]) embedded in the ceramic plate (202); a first cooling plate (208 [cathode]) coupled to the second side of the ceramic plate (202);
a ceramic ring (220/290) disposed about the ceramic plate (202) and having a first side and a second side opposite the first side, and wherein the ceramic ring (220/290) is spaced apart from the first cooling plate (208, see Fig. 2); an edge ring (214 [process kit collar]) disposed on the ceramic ring (220/290); and a second cooling plate (290 [process kit electrode]) coupled to the second side of the ceramic ring (220/290), wherein the second cooling plate (290) is at least partially thermally isolated from the first cooling plate (see where 220 is partially isolating 220/290 from 290).
However Collins does not explicitly disclose (claim 8) wherein the ceramic ring includes one or more chucking electrodes and a heating element disposed in the ceramic ring; (claim 10) wherein the one or more chucking electrodes are coupled to a negative pulsed DC power source. Yet Collins teaches adding chucking electrodes in another embodiment (Fig. 3, para. [0041]). 
Sasaki discloses (claim 8) a ceramic component (25b [peripheral portion], Fig. 2) includes one or more chucking electrodes (25d-1/25d-2 [peripheral electrode plates], para. [0035]); (claim 10) wherein the one or more chucking electrodes (25d-1/25d-2) are coupled to a negative pulsed DC power source (28-1/28-2 [DC power supply], para. [0035]) for the purpose of attracting and holding the focus ring on the electrostatic chuck (para. [0035]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the chucking electrodes, DC power source with motivation to attract and hold the focus ring on the electrostatic chuck.
Koizumi discloses wherein the ceramic ring (9 [focus ring heater], Fig. 2) includes a heating element (9a [heater]) disposed in the ceramic ring (9), for the purpose of controlling the temperature of the focus ring region (para. [0064]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the heater in the ceramic ring as taught by Koizumi with motivation to control the temperature of the focus ring region.
Claim 14: The apparatus of Collins, in view of Sasaki, Koizumi discloses wherein the first cooling plate (208, Fig. 2, Collins) is disposed on the second cooling plate (290, see fig. 2) with a thermal isolation layer (220 [insulator]) therebetween (see para. [0020]).

Claims 16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0018648 to Collins in view of US 2016/0189994 to Sasaki, and further in view of US 2019/0051501 to Koizumi.
Claim 16: Collins discloses process chamber, comprising: a chamber body (100 [chamber], Fig. 1) having a substrate support (200 [workpiece support]) for use in a substrate processing chamber (100), comprising: a cooling plate (208/290 [cathode]), a ceramic plate (202 [puck], Fig. 2) disposed above the cooling plate (208/290) and a gas channel (260-1/260-2 [gas feed conduits]) extending from a bottom surface to a top surface of the ceramic plate (202, para. [0022]);
a ceramic ring (220/290) disposed above the cooling plate (208/290) and about the ceramic plate (202) with a gap (220 is the causing the gap) therebetween; an edge ring (214 [process kit collar]) disposed on the ceramic ring (220/290);
However Collins does not explicitly disclose wherein the ceramic ring includes one or more chucking electrodes and a heating element disposed in the ceramic ring; a power source coupled to the heating element to control a temperature of the ceramic ring independent of the temperature of the ceramic plate. Yet Collins teaches adding chucking electrodes in another embodiment (Fig. 3, para. [0041]). 
Sasaki discloses a ceramic component (25b [peripheral portion], Fig. 2) includes one or more chucking electrodes (25d-1/25d-2 [peripheral electrode plates], para. [0035]) for the purpose of attracting and holding the focus ring on the electrostatic chuck (para. [0035]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the chucking electrodes, DC power source with motivation to attract and hold the focus ring on the electrostatic chuck.
Koizumi discloses wherein the ceramic ring (9 [focus ring heater], Fig. 2) includes a heating element (9a [heater]) disposed in the ceramic ring (9), a power source ([power supply mechanism], para. [0064]) coupled to the heating element (9a) to control a temperature of the ceramic ring (9) independent of the temperature of the ceramic plate (20) for the purpose of controlling the temperature of the focus ring region (para. [0064]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the heater in the ceramic ring and power source as taught by Koizumi with motivation to control the temperature of the focus ring region.
Claim 18: The apparatus of Collins, in view of Sasaki, Koizumi discloses wherein the cooling plate (208/290, Fig. 2, Collins) comprises a first cooling plate (208) disposed below the ceramic plate (202) and a second cooling plate (290) disposed below the ceramic ring (220/290).
Claim 19: The apparatus of Collins, in view of Sasaki, Koizumi discloses wherein the first cooling plate (208, Fig. 2, Collins) and the second cooling plate (290) are disposed on an insulator (220).
Claim 20: The apparatus of Collins, in view of Sasaki, Koizumi discloses wherein the first cooling plate (208, Fig. 2, Collins) is disposed on the second cooling plate (290, see fig. 2) with a thermal isolation layer (220 [insulator]) therebetween (see para. [0020]).
Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koizumi in view of Sasaki as applied to claims 16, 18-20 above, and further in view of US 2010/0243606 to Koshimizu.
Claim 17: The apparatus of Collins, in view of Sasaki, Koizumi does not disclose further comprising a second gas channel extending from a bottom surface to a top surface of the ceramic ring.
Koshimizu discloses further comprising a second gas channel (56 [gas supply lines]) extending from a bottom surface to a top surface of the ceramic ring (46 [electrostatic chuck]) for the purpose of thermally coupling the wafer and the focus ring with the susceptor (para. [0063]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first and second gas channel and configurations as taught by Koshimizu with motivation to thermally couple the wafer and the focus ring with the susceptor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20210296098, US 20200251313 have same assignee with similar inventions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972. The examiner can normally be reached M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718